I N     T H E         C O U R T O F A P P E A L S
                                                                  A T      K N O X V I L L E
                                                                                                                 FILED
                                                                                                                       August 6, 1998

                                                                                                                 Cecil Crowson, Jr.
                                                                                                                 Appellate C ourt Clerk

W A N D A     C .     T A T E ,                                            )        K N O X   C I R C U I T
                                                                           )        C . A .   N O . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 5 9
                                                                           )
                    P l a i n t i f f - A p p e l l e e                    )
                                                                           )
v s .                                                                      )
                                                                           )
                                                                           )
                                                                           )
S A L L Y S E I V E R S           a n d     C A R O L E                    )
M I T C H E L L ,                                                          )        H O N . W H E E L E R        A .     R O S E N B A L M
                                                                           )        J U D G E
                      D e f e n d a n t - A p p e l l a n t                )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
L ' A R G E N T ,       I N C . ,                                          )
                                                                           )
            I n t e r v e n i n g         P l a i n t i f f -              )
            A p p e l l a n t                                              )
                                                                           )
v s .                                                                      )
                                                                           )        A F F I R M E D      A N D   R E M A N D E D
                                                                           )
W A N D A     C .     T A T E                                              )




B A R R Y K . M A X W E L L , M A R Y J A N E B O R D E N ,                            E g e r t o n ,       M c A f e e ,       A r m i s t e a d   &
D a v i s , P . C . , f o r A p p e l l a n t s .


L I N D A      J . H A M I L T O N M O W L E S ,                   L e w i s ,    K i n g ,    K r i e g ,       W a l d r o p      &    C a t r o n ,
P . C . ,     f o r A p p e l l e e .
                                                                                 O       P      I      N          I      O       N

                                                                                                                                                                      M c M u r r a y ,                    J .



            T h i s          i s       a n       a c t i o n            o n      a       p r o m i s s o r y                          n o t e .           I n      1 9 9 3 ,               p l a i n t i f f ,

W a n d a       T a t e ,             s o l d          h e r        w o m e n ' s                   c l o t h i n g                     s t o r e          t o       t h e            d e f e n d a n t s ,

S a l l y      S e i v e r s             a n d         C a r o l e            M i t c h e l l                 a n d            t h e i r             c o r p o r a t i o n ,                 L ' A r g e n t ,

I n c .     ( c o l l e c t i v e l y                    " b u y e r s " ) .                         S e v e r a l                    m o n t h s         a f t e r           t h e          s a l e ,           t h e

b u y e r s ,             d i s s a t i s f i e d                  w i t h             s o m e              o f              t h e       i n v e n t o r y                  s o l d           t o           t h e m ,

t e n d e r e d             l e s s           t h a n           t h e          f u l l              p a y m e n t                     a m o u n t           c a l l e d               f o r          b y         t h e

p r o m i s s o r y                n o t e       t h e y          h a d         s i g n e d                 i n          p a r t i a l                c o n s i d e r a t i o n                     f o r        t h e

s a l e .           T a t e         r e j e c t e d              t h e         p a r t i a l                 p a y m e n t                a n d         s u e d       f o r           r e c o v e r y              o f

t h e     f u l l         a m o u n t          d u e         u n d e r         t h e          t e r m s                o f      t h e       n o t e .             T h e        b u y e r s            a r g u e d

t h a t       T a t e         h a d          m a d e         m a t e r i a l                 m i s r e p r e s e n t a t i o n s                                 r e g a r d i n g                  s o m e        o f

t h e       i n v e n t o r y ,                  r e s u l t i n g                    i n           t h e               v a l u e              o f        t h e        i n v e n t o r y                      t h e y

p u r c h a s e d            b e i n g          s u b s t a n t i a l l y                      l e s s                t h a n          a n t i c i p a t e d                 a t      t h e         t i m e        o f

s a l e .



            T h e         t r i a l          c o u r t          f o u n d            t h a t         T a t e             w a s         n o t         g u i l t y       o f         m i s r e p r e s e n -

t a t i o n         o r         f r a u d ,            a n d       a w a r d e d                    h e r             t h e           f u l l          a m o u n t           d u e          u n d e r            t h e

n o t e ,        p l u s             i n t e r e s t              a n d              a t t o r n e y ' s                        f e e s .                 T h e            b u y e r s              a p p e a l ,

r a i s i n g           t h e         i s s u e           o f       w h e t h e r                   t h e              p r e p o n d e r a n c e                     o f           t h e       e v i d e n c e

e s t a b l i s h e s                 t h a t           T a t e           m a d e             m a t e r i a l                         m i s r e p r e s e n t a t i o n s                            t o         t h e

b u y e r s       o f       h e r        b u s i n e s s ,                u p o n            w h i c h                t h e          b u y e r s         r e a s o n a b l y                  r e l i e d          t o

t h e i r       d e t r i m e n t .                    W e       a f f i r m             t h e         t r i a l                 c o u r t ' s             j u d g m e n t .




                                                                                                       2
            T a t e               o p e n e d              h e r            r e t a i l               w o m e n ' s                c l o t h i n g                   s t o r e ,                 c a l l e d

L ' A r g e n t ,            i n       D e c e m b e r                o f         1 9 8 9 .               I n      D e c e m b e r               o f         1 9 9 2 ,            t h e          b u y e r s

e n t e r e d        t h e         s t o r e         a n d         i n q u i r e d                 w h e t h e r          T a t e          w o u l d           b e         i n t e r e s t e d                 i n

s e l l i n g         t h e           s t o r e .                  T a t e           r e s p o n d e d                  i n       t h e         a f f i r m a t i v e                       a n d            t h e

p a r t i e s         m e t          i n         J a n u a r y              o f       1 9 9 3          t o        d i s c u s s              t h e           p o s s i b i l i t y                     o f       a

s a l e .           O v e r           t h e         n e x t          t w o           m o n t h s ,              t h e          p a r t i e s               e n g a g e d             i n         r a t h e r

e x t e n s i v e            n e g o t i a t i o n s                      o v e r       t h e         t e r m s          o f       t h e        s a l e .



            T h e           p a r t i e s '                t e s t i m o n y                  r e g a r d i n g                 w h a t          w a s             s a i d ,            d o n e              a n d

f i n a l l y         a g r e e d                u p o n          o v e r           t h e          c o u r s e           o f       n e g o t i a t i o n s                        i s        s h a r p l y

d i s p u t e d .                    T h e           p r i m a r y                  p o i n t           o f         c o n t e n t i o n                      i s           e x a c t l y               w h a t

i n v e n t o r y            w a s         t o      b e      i n c l u d e d                 i n      t h e       s a l e          a n d        t h e         s a l e          p r i c e .                   T h e

b u y e r s         h a d          g o n e          t o          m a r k e t           i n          t h e       f a l l           o f       1 9 9 2            a n d          h a d          a l r e a d y

p u r c h a s e d            c l o t h i n g               t o       s e l l          f o r          t h e       s p r i n g .                T h e y              d i d      n o t          w a n t           t o

b u y     a n y     o f       T a t e ' s           " o l d "             m e r c h a n d i s e                 a n d         w e r e       i n t e r e s t e d                   o n l y        i n         t h e

c l o t h i n g           s h e      h a d        r e c e n t l y             p u r c h a s e d                 f o r         t h e u p c o m i n g s p r i n g                              s e a s o n .




            T a t e           t e s t i f i e d                   t h a t           s h e           c o n s i s t e n t l y                   r e f u s e d                 t o         s e l l              t h e

b u s i n e s s           u n l e s s            t h e      b u y e r s             a g r e e d           t o     p u r c h a s e             a l l          o f      h e r        i n v e n t o r y ,

e x c e p t         t h e          c l o t h i n g                i t e m s           t h a t           w e r e           o n       h e r         s a l e             r a c k s .                   B u y e r

M i t c h e l l           t e s t i f i e d               t h a t         t h e       b u y e r s            c o n s t a n t l y              s t r e s s e d t o T a t e                              t h a t

t h e y       w a n t e d            o n l y        h e r          s p r i n g              m e r c h a n d i s e .                     S h e          s t a t e d            t h a t            i t         w a s

t h e     b u y e r s '            u n d e r s t a n d i n g                      t h a t          t h e y       w o u l d          n o t       b e         s o l d          a n y         c l o t h i n g

t h a t     h a d         b e e n          s u b j e c t            t o      i n v o i c e             t o       T a t e         p r i o r           t o       J a n u a r y               o f      1 9 9 3 .



                                                                                                      3
M i t c h e l l             t e s t i f i e d                     t h a t          a s            a            c o m p r o m i s e ,                     t h e y           a g r e e d            t o        b u y

a c c e s s o r y             i t e m s ,                s u c h       a s         j e w e l r y ,                  p u r c h a s e d                    b e f o r e           1 9 9 3 .                   T a t e

t e s t i f i e d              t h a t               t h e           b u y e r s                  k n e w               t h e y             w e r e              b u y i n g            i n v e n t o r y ,

i n c l u d i n g            s h o e s             a n d       c l o t h i n g ,                        p u r c h a s e d                   b y      h e r         p r i o r       t o      1 9 9 3 .



             T a t e          t e s t i f i e d                    t h a t         p r i o r               t o          c l o s i n g ,                  s h e       s o l d        a l l          o f       t h e

i t e m s         o n      h e r         s a l e          r a c k s          t o       a         j o b b e r              f o r         a     s i g n i f i c a n t                l o s s .               T a t e

a l s o      s t a t e d            t h a t          s h e         c h a n g e d                 t h e          p r i c e          o f        s e v e r a l            a c c e s s o r y                 i t e m s

w h i c h         w e r e          i n       a      s a l e          b i n         b a c k               t o       f u l l             p r i c e           b e f o r e          c l o s i n g ,              a n d

e x p l a i n e d             t h a t             t h i s          w a s       i r r e l e v a n t                        f r o m            t h e         b u y e r s '           p e r s p e c t i v e

s i n c e         t h e y      h a d             a g r e e d          t o      b u y             a l l          t h e          a c c e s s o r i e s                 a n y w a y ,          a n d          w e r e

b u y i n g         t h e m         a t          w h o l e s a l e             c o s t .



             T a t e          t e s t i f i e d                    t h a t         t h e              b u y e r s               w e r e            i n       t h e         s t o r e        n u m e r o u s

t i m e s     b e f o r e                c l o s i n g ,             t h a t       s h e              s h o w e d             t h e m        t h e        i n v e n t o r y              i t e m s         t h e y

w o u l d          b e        b u y i n g ,                  a n d           t h a t              t h e y               c o u l d             h a v e             t a k e n         a       p h y s i c a l

i n v e n t o r y              b e f o r e                 c l o s i n g                   i f           t h e y               h a d         s o          d e s i r e d .                   M i t c h e l l

t e s t i f i e d            t h a t             T a t e       w o u l d           n o t              a l l o w           t h e m           t o      t a k e         i n v e n t o r y             d u r i n g

b u s i n e s s             h o u r s             a n d           w o u l d         n o t               g i v e               t h e m         a c c e s s            t o        t h e       b u s i n e s s

c o m p u t e r             f i l e s .                   T h e        t a g s             o n           t h e          c l o t h i n g                  w e r e       c o d e d ,            u s i n g          a

s y s t e m              w h i c h               p r o v i d e d               i n f o r m a t i o n                             i n c l u d i n g                   w h a t            y e a r            T a t e

p u r c h a s e d           t h e          i t e m .              T a t e      t e s t i f i e d                    s h e         e x p l a i n e d                t h e       c o d i n g         s y s t e m

t o       t h e          b u y e r s               b e f o r e               c l o s i n g .                            O n        t h e             o t h e r             h a n d ,        M i t c h e l l

t e s t i f i e d            t h a t             s h e       d i d         n o t       e x p l a i n                t h e          s y s t e m .




                                                                                                           4
              O n          F e b r u a r y             8 ,           1 9 9 3 ,          T a t e          p r o v i d e d                  t h e       b u y e r s '                   a t t o r n e y            w i t h

a       c o m p u t e r              p r i n t o u t                  o f       t h e          s t o r e ' s                 i n v e n t o r y                   t h e n         o n           h a n d .             T h e

p r i n t o u t             c o n s i s t e d                 o f           s e v e r a l             p a g e s             o f      l i s t s            o f      i t e m s ,               t h e i r         c o s t ,

t h e      a m o u n t             s o l d ,          a n d           t h e         b a l a n c e              o n         h a n d .          O n         t w o         o f      t h e          p a g e s ,          t h e

l i s t s          a r e      h e a d e d             b y       a      n o t a t i o n                 s t a t i n g                " F A L L        1 9 9 0 . "                 O n e          p a g e        b e a r s

t h e       n o t a t i o n                 " S P R I N G              1 9 9 1 "          a t          t h e          t o p         o f      t h e         i n v e n t o r y                   l i s t .             T h e

p a r t i e s            a g r e e d           t h a t              s i n c e         t h e       s t o r e ' s                   i n v e n t o r y               w o u l d            b e         i n     a   s t a t e

o f      c o n s t a n t              f l u c t u a t i o n ,                        T a t e           w o u l d             p r o v i d e            a         s i m i l a r                p r i n t o u t           o f

t h e       i n v e n t o r y                 a s       o f          t h e          c l o s e           o f          b u s i n e s s               F e b r u a r y                   2 7 ,          1 9 9 3 ,        t h e

l a s t       b u s i n e s s                 d a y         b e f o r e              c l o s i n g .



              T h e          c l o s i n g              o f           t h e          s a l e          t o o k              p l a c e         o n          M a r c h            1 ,           1 9 9 3 .           T a t e

t e s t i f i e d                  t h a t          s h e             p r o v i d e d                 t h e            b u y e r s            w i t h              a       f i n a l                i n v e n t o r y

p r i n t o u t               a t           c l o s i n g .                          M i t c h e l l                   t e s t i f i e d                   t h a t             s h e               c o u l d         n o t

r e m e m b e r             i f       t h e         f i n a l               i n v e n t o r y             l i s t                w a s     g i v e n             t o      t h e m            a t         c l o s i n g .

O n       t h e         f i n a l           i n v e n t o r y                  l i s t ,              t w o          p a g e s            b e a r          t h e         h e a d i n g                   " S E A S O N :

F A L L       1 9 9 0 . "               O n e         p a g e           i s         h e a d e d           " S E A S O N :                  S P R I N G             1 9 9 1 , "               a n d         a n o t h e r

p a g e           i s       h e a d e d               " S E A S O N : 1 9 9 0 . "                                    A n o t h e r            p a g e              b e a r s             t h e             h e a d i n g

" S E A S O N :              N E W          I N V E N T O R Y                 A S       O F       S E P T .                6 ,      1 9 9 2 . "



              M i t c h e l l                 t e s t i f i e d                     t h a t       t h e              b u y e r s            w e r e             n o t         g i v e n             a c c e s s        t o

t h e      s t o r e ,              t h e      b u s i n e s s                  c o m p u t e r ,                    o r         t h e     s t o r e ' s                i n v o i c e s                  p r i o r     t o

c l o s i n g .                   T a t e ' s          t e s t i m o n y                  d i r e c t l y                    c o n t r a d i c t s                      t h e s e            a s s e r t i o n s .

M i t c h e l l             t e s t i f i e d                 t h a t          s o m e          o f      t h e             i n v o i c e s           w e r e            m i s s i n g                a f t e r       t h e

c l o s i n g ,              a n d          T a t e           t e s t i f i e d                 t h a t              s h e         l e f t         a l l          o f         t h e          i n v o i c e s           a t



                                                                                                              5
t h e     s t o r e .                I t         i s       u n d i s p u t e d               t h a t           M i t c h e l l                  c a m e        i n t o          t h e         s t o r e       o n

t h e       w e e k e n d               p r i o r           t o          t h e       c l o s i n g ,               a n d          n o t i c e d               s o m e           e v e n i n g             w e a r

h a n g i n g            i n       T a t e ' s              o f f i c e .                  M i t c h e l l               t o l d           T a t e            t h a t          t h e y          d i d       n o t

w a n t         t o      p u r c h a s e                 t h e          e v e n i n g            w e a r ,         a n d           T a t e          a c c e d e d ,                  a g r e e i n g          t o

t a k e         $ 7 , 0 0 0              o f f           t h e          p u r c h a s e                p r i c e .                 A l t h o u g h                   t h e       f i n a l              p r i c e

r e f l e c t e d               t h e          a g r e e d          d e d u c t i o n ,                  T a t e        l e f t            t h e        e v e n i n g                w e a r       i n      t h e

s t o r e         a f t e r          c l o s i n g .



                M e l a n i e            M o o r e ,              a n      e m p l o y e e               o f     t h e            s t o r e          b e f o r e              a n d         a f t e r       t h e

s a l e ,         t e s t i f i e d                    t h a t          s h o r t l y            a f t e r         t h e           b u y e r s              t o o k          o v e r ,          s h e       a n d

M i t c h e l l           c o n v e r s e d                 a b o u t            t h e     c o d i n g           s y s t e m              o n       t h e       c l o t h i n g                t a g s      a n d

t h e     i n f o r m a t i o n                   i t      p r o v i d e d .                 M o o r e           t e s t i f i e d t h a t M i t c h e l l                                      " b e c a m e

v i s i b l y            u p s e t "             w h e n           s h e         d i s c o v e r e d               t h a t           i n v e n t o r y                  w h i c h            T a t e        h a d

p u r c h a s e d               p r i o r          t o         J a n u a r y             1 9 9 3         h a d      b e e n           i n c l u d e d                 i n       t h e         p u r c h a s e

p r i c e .



                T h e      f i n a l            p u r c h a s e              p r i c e           a t     c l o s i n g              w a s          $ 1 0 1 , 1 5 4 . 8 5 ,                    r e f l e c t -

i n g       a         p r i c e          o f       $ 1 5 , 9 0 0                 f o r      t h e          f i x t u r e s                 a n d           e q u i p m e n t ,                  a n d       t h e

r e m a i n d e r                f o r          t h e          s t o r e ' s             i n v e n t o r y .                       T h e           b u y e r s               p a i d         h a l f        t h e

p u r c h a s e                p r i c e          a t          c l o s i n g             a n d          s i g n e d           a       p r o m i s s o r y                      n o t e          f o r       t h e

r e m a i n i n g               $ 5 0 , 5 7 7 . 4 2 .                       T h e        n o t e          p r o v i d e d                 f o r         a n      i n t e r e s t                r a t e       o f

7 . 5 %          p e r          a n n u m              a n d        t w o           p a y m e n t s              o f         o n e - h a l f                   o f           t h e          p r i n c i p a l

b a l a n c e .                  T h e           n o t e ,              w h i c h         w a s         d r a f t e d               b y         t h e         b u y e r s '                 a t t o r n e y ,

p r o v i d e s                t h a t           " [ t ] h e              m a k e r s             a g r e e            t o         p a y           a l l        c o s t s ,                 i n c l u d i n g

r e a s o n a b l e                a t t o r n e y ' s                     f e e s ,         w h e t h e r                 s u i t          i s         b r o u g h t                 o r       n o t ,       i f



                                                                                                         6
a f t e r         m a t u r i t y                o f      t h i s         N o t e         o r      u p o n            d e f a u l t              h e r e u n d e r               c o u n s e l             s h a l l

b e     e m p l o y e d                  t o       c o l l e c t              t h i s           N o t e          o r          a n y          i n s t a l l m e n t                 o r          p r i n c i p a l

d u e     h e r e u n d e r . "



             T h e          n o t e             p r o v i d e d               t h a t           t h e       f i r s t                 i n s t a l l m e n t                    p a y m e n t          o f      t h e

u n p a i d         p r i n c i p a l                    b a l a n c e            w o u l d         b e         d u e          o n         S e p t e m b e r             1 ,      1 9 9 3 .           A r o u n d

t h a t     t i m e ,             T a t e          c a l l e d            M i t c h e l l                a n d         s a i d             t h a t      s h e          w o u l d         c o m e      t o      t h e

s t o r e         a n d         p i c k          u p      t h e        c h e c k .              M i t c h e l l                  r e s p o n d e d               t h a t          t h e         c h e c k      w a s

a l r e a d y             i n       t h e              m a i l ,          b u t         t h a t           T a t e             w o u l d              n o t       b e       h a p p y             w i t h       t h e

a m o u n t         o f          t h e         p a y m e n t .                  C o n s e q u e n t l y ,                         T a t e            f o r w a r d e d             t h e          c h e c k      t o

h e r       a t t o r n e y                    w i t h o u t              o p e n i n g                 t h e          e n v e l o p e .                        T h e          c h e c k           w a s       f o r

s u b s t a n t i a l l y                      l e s s          t h a n         t h e      $ 2 5 , 2 8 8 . 7 1                       p l u s         i n t e r e s t              c a l l e d         f o r      i n

t h e     n o t e ,             b e c a u s e             M i t c h e l l               h a d      d e d u c t e d                    t h e      l o s s e s             s h e      h a d         i n c u r r e d

i n     s e l l i n g              t h e          " o l d "            m e r c h a n d i s e                    a t       a          d i s c o u n t .                  T a t e ,         e x e r c i s i n g

t h a t       p r o v i s i o n                   i n       t h e         n o t e          w h i c h             s t a t e d                 " [ i ] f          d e f a u l t             i s       m a d e      i n

t h e     p a y m e n t              o f         a n y          p a y m e n t            o r      a n y          p a r t             t h e r e o f ,             t h e n         a t       t h e      o p t i o n

o f       t h e           h o l d e r                  t h e r e o f ,             t h e           e n t i r e                  p r i n c i p a l                 s u m           p l u s           a c c r u e d

i n t e r e s t            s h a l l             i m m e d i a t e l y                   b e c o m e             d u e          a n d         p a y a b l e             w i t h o u t             n o t i c e , "

d e c l a r e d             t h e              n o t e          i n       d e f a u l t             a n d              d u e           i n       f u l l .               T h i s           l i t i g a t i o n

e n s u e d .



             A t          t h e            c l o s i n g                o n        M a r c h              1 ,          1 9 9 3 ,               t h e         p a r t i e s                e x e c u t e d          a

d o c u m e n t             s t y l e d                " A g r e e m e n t                t o      B u y          a n d              S e l l "         a n d       a      d o c u m e n t             s t y l e d

" B i l l         o f      S a l e . "                  T h e         B i l l      o f         S a l e          s t a t e s                t h a t      " S E L L E R             h a s         a g r e e d      t o

s e l l       a n d             B U Y E R          h a s          a g r e e d            t o       b u y              a l l          o f       t h e         a s s e t s           o f          B U S I N E S S ,



                                                                                                           7
i n c l u d i n g               g o o d w i l l                     . . .      . "         [ e m p h a s i s                  p r o v i d e d ] .                                    T h e           A g r e e m e n t           t o

B u y     a n d         S e l l                p r o v i d e s              t h e         f o l l o w i n g :


                                S E L L E R s h a l l t r a n s f e r t o B U Y E R a t c l o s i n g                                                                                              a l l
                                o f S E L L E R ' S r i g h t , t i t l e , a n d i n t e r e s t i n                                                                                              t h e
                                i n v e n t o r y . . . o f B U S I N E S S . . .

                                                     *                               *                                  *                                          *

                                T h e     i n v e n t o r y t o  b e   c o n v e y e d                                                                    u n d e r    t h i s
                                a g r e e m e n t i s l i s t e d o n E x h i b i t                                                                     A , w h i c h i s
                                a t t a c h e d a n d m a d e a p a r t o f t h i s                                                                    a g r e e m e n t .

                                                     *                               *                                  *                                          *

                                [    E    x    h i b     i t         A : ]      T h i s l i s t o                      f i        n v      e n      t o      r y   e x                c l    u d     e   s
                                a    l    l        " f     a l     l " a n      d " w i n t e r "                      m e r     c h     a n      d i      s e    t h                a t       w     a   s
                                i    n    v     o i c     e d        t o S      E L L E R p r i o r                       t o        J    a n      u a      r y   1 ,                    1   9 9     2   .
                                "    F    a    l l "         a    n d " w      i n t e r " m e r c h                    a n d      i s      e        i s      d e f i                 n e    d       a   s
                                m    e    r    c h a     n d      i s e d      e l i v e r e d t o                      S E L      L E      R        ( a    s r e f                   l e    c t     e   d
                                o    n         t h e         i    n v o i c    e ) p r i o r t o                        D e c      e m      b e      r      1 , 1 9                   9 2    .


            B o t h              d o c u m e n t s                    e x e c u t e d                b y       t h e          p a r t i e s                   a t              c l o s i n g                   c o n t a i n       a

p r o v i s i o n               w h i c h                s t a t e s :           " T h i s            a g r e e m e n t                   a n d             t h e               e x h i b i t s                  c o m p r i s e

t h e       e n t i r e                       t r a n s a c t i o n                  b e t w e e n                  t h e        p a r t i e s ;                           a n d                   t h e r e        a r e        n o

r e p r e s e n t a t i o n s ,                                w a r r a n t i e s ,             o r          c o n d i t i o n s                      e x c e p t                       t h o s e             s t a t e d       i n

t h i s     a g r e e m e n t . "                                N e i t h e r           t h e       B i l l         o f       S a l e            n o r                t h e           A g r e e m e n t             t o       B u y

a n d     S e l l             r e f e r s                t o        t h e      o t h e r         d o c u m e n t .



            A s         i s          s e e n             f r o m       t h e        a b o v e ,            t h e            d o c u m e n t a r y                         e v i d e n c e                      r e g a r d i n g

t h e     p a r t i e s '                      i n t e n t            t o      b u y         a n d         s e l l           i n v e n t o r y                          c o v e r e d                    b y     i n v o i c e s

p r i o r         t o               1 9 9 3              i s        a m b i g u o u s                 a n d           c o n t r a d i c t o r y .                                              T h e           d o c u m e n t s

e x e c u t e d           a t             c l o s i n g              w e r e        d r a f t e d             b y      t h e        b u y e r s '                        a t t o r n e y .                       A l t h o u g h

t h e r e         i s         t e s t i m o n y                      t h a t         t h e       p a r t i e s                  n e g o t i a t e d                              t h e              t e r m s        o f       t h e

d o c u m e n t s ,                      T a t e          w a s        a p p a r e n t l y                 n o t            r e p r e s e n t e d                              b y           a n         a t t o r n e y         a t


                                                                                                              8
c l o s i n g .             T a t e            t e s t i f i e d               t h a t       E x h i b i t         A      t o         t h e        A g r e e m e n t                 t o         B u y     a n d

S e l l     i s      i n c o r r e c t                  a n d      d o e s          n o t         r e f l e c t          t h e         p a r t i e s '             u n d e r s t a n d i n g ,

b u t     t h a t          s h e           s i g n e d          t h e          a g r e e m e n t            n e v e r t h e l e s s                   b e c a u s e                 t h e         b u y e r s

k n e w     a n d          u n d e r s t o o d                  w h a t          i n v e n t o r y             w a s       i n c l u d e d                 i n     t h e            s a l e .



            I t      i s          u n c o n t r o v e r t e d                     t h a t         t h e     c o s t       o f         i n v e n t o r y             w h i c h               h a d        b e e n

s u b j e c t         t o             i n v o i c e            p r i o r          t o       1 9 9 3       w a s        i n c l u d e d               i n         t h e          s a l e           p r i c e .

T h e     b u y e r s             a s s e r t            t h a t         t h i s          a m o u n t e d          t o          a      m a t e r i a l             m i s r e p r e s e n t a -

t i o n     o n       T a t e ' s                  p a r t ,       a n d          t h a t         t h e y       s h o u l d                 b e    e n t i t l e d                  t o      a       p r i c e

o f f s e t         i n           t h e            a m o u n t          o f       t h e        l o s s          t h e y              i n c u r r e d              i n           s e l l i n g              t h e

d i s p u t e d            i n v e n t o r y .                     T a t e          m a i n t a i n s             t h a t             t h e        b u y e r s             k n e w ,              a t      a l l

t i m e s     m a t e r i a l ,                     t h a t      t h e          s a l e       i n c l u d e d            t h e          d i s p u t e d             i n v e n t o r y ,                    a n d

a g r e e d         t o          b u y         i t .            S h e          a r g u e s           t h a t       s h e             w o u l d        n o t             h a v e            s o l d         t h e

b u s i n e s s             i f            t h e       b u y e r s              w e r e        a l l o w e d             t o           " c h e r r y             p i c k "                 o n l y         t h e

m e r c h a n d i s e                  f r o m         h e r      s t o r e             t h a t       t h e y      w a n t e d .



            T h e           t r i a l                c o u r t ,              a f t e r        r e v i e w i n g                    t h e         e v i d e n c e ,                  f o u n d             t h e

f o l l o w i n g :


                             I    f        o n e l o o k s a t a l l o f t h e s e d o c u m e n t s , e x                                                               a m    -
                             i    n    e   s     a l l o f t h e s e d o c u m e n t s i n t h i s c a s e , a                                                            s     I
                             t    h    i   n k t h e C o u r t m u s t , t o d e t e r m i n e w h e t                                                                   h e    r
                             t    h    e   r e w a s a n y m i s r e p r e s e n t a t i o n o r f r a u d                                                                  o   r
                             d    e    c   e i t , I t h i n k t h e C o u r t f r o m t h o s e d o c u m e                                                             n t    s
                             a    n    d      t h e o t h e r e v i d e n c e p r e s e n t e d b y t h e p                                                              a r    -
                             t    i    e   s , m u s t c o n c l u d e t h a t t h e p r o b l e m i n t                                                                 h i    s
                             c    a    s   e       i s  n o t   m i s r e p r e s e n t a t i o n o r f r a u d                                                             o   r
                             d    e    c   e i t ; i t i s s i m p l y a l a c k o f c l a r i t y o f                                                                   t h    e
                             p    a    r   t i e s i n e x p r e s s i n g t h e i r u n d e r s t a n d i n g                                                           a n    d
                             p    e    r   h a p s a p r o d u c t o f h a s t e o n t h e p a r t o f                                                                   t h    e
                             s    e    l   l e r t o c o n s u m m a t e a s a l e i n o r d e r t o c l                                                                 o s    e
                             o    u    t       t h e b u s i n e s s a n d b e d o n e w i t h i t , s o                                                                    t   o


                                                                                                      9
                           s    p   e   a k , a n d b y                     t h e b u y e r i n o r d e r t o f i n d a
                           p    l   a   c e t o b e g i n                  o p e r a t i o n a t a c r i t i c a l t i m e i n
                           b    u   y   e r ' s p l a n s                 t o o p e n a n d o p e r a t e a w o m e n ' s
                           w    e   a   r s t o r e .


            F r o m            o u r       r e v i e w            o f       t h e         r e c o r d ,               w e           a r e       p e r s u a d e d                       t h a t       t h e

e v i d e n c e           d o e s         n o t       p r e p o n d e r a t e                   a g a i n s t               t h e       t r i a l         c o u r t ' s                     r u l i n g .

A s   i s     c l e a r             f r o m        t h e       r e c i t a t i o n               o f     f a c t s             a b o v e ,            t h e       t e s t i m o n y                   w a s

s h a r p l y       d i s p u t e d                a n d       d i r e c t l y          c o n t r a d i c t o r y .                          T h u s ,          d e t e r m i n a t i o n s

o f   c r e d i b i l i t y                p l a y e d          a n       i m p o r t a n t            r o l e         i n          t h e     o u t c o m e                 o f         t h e     c a s e .

I t   i s     a n     e l e m e n t a r y                   p r i n c i p l e            t h a t       " t h e             t r i a l          c o u r t         i s           i n         t h e     b e s t

p o s i t i o n       t o           a s s e s s        t h e       c r e d i b i l i t y               o f          w i t n e s s e s ;               a c c o r d i n g l y ,                       s u c h

c r e d i b i l i t y d e t e r m i n a t i o n s a r e e n t i t l e d t o g r e a t w e i g h t o n a p p e a l . "

M a s s e n g a l e             v .       M a s s e n g a l e ,                 9 1 5     S . W . 2 d           8 1 8 ,             8 1 9      ( T e n n . A p p .                       1 9 9 5 ) .



            T h e         b u y e r s             w e r e        i n       p o s s e s s i o n                o f          d o c u m e n t s              a t          c l o s i n g                ( t h e

f i n a l       i n v e n t o r y                  l i s t )            w h i c h        c l e a r l y               i n d i c a t e d                 t h a t               m e r c h a n d i s e

s u b j e c t       t o         i n v o i c e              p r i o r       t o      1 9 9 3        w a s        i n c l u d e d                i n      t h e           t r a n s a c t i o n .

F u r t h e r ,       i t           s t r a i n s           l o g i c       s o m e w h a t            t o          e x p e c t             t h a t     T a t e ,                 w h o         a g r e e d

t o   a     t h r e e - y e a r               n o n c o m p e t i t i o n                   c l a u s e              i n       t h e         A g r e e m e n t                    t o       B u y     a n d

S e l l ,     w o u l d             h a v e        a s s e n t e d              n o t     t o      s e l l           t h e          m a j o r i t y             o f          h e r          s t o r e ' s

i n v e n t o r y ,             w h e n       s h e         w o u l d        h a v e       h a d       n o          r e a s o n a b l e               w a y           t o         d i s p o s e         o f

i t   o t h e r w i s e .



            R e g a r d i n g              i n t e r e s t              a n d       a t t o r n e y ' s               f e e s ,             t h e     t e r m s               o f         t h e     n o t e

c l e a r l y       s t a t e            t h a t       t h e      b u y e r s           s h a l l       b e         r e s p o n s i b l e                f o r          t h e s e               i t e m s ,




                                                                                                10
a n d    i t      w a s        n o t      e r r o r         f o r     t h e       c o u r t       t o          a w a r d       T a t e      a      r e a s o n a b l e

a t t o r n e y ' s        f e e       a n d    t h e       7 . 5 %      i n t e r e s t         c a l l e d           f o r    b y      t h e     n o t e .



          T h e        j u d g m e n t         o f         t h e      t r i a l      c o u r t           i s         a f f i r m e d       a n d      t h e        c a s e

r e m a n d e d        f o r       s u c h     f u r t h e r          a c t i o n      a s       m a y         b e      n e c e s s a r y .            C o s t s       o n

a p p e a l    a r e       a s s e s s e d           t o    t h e     a p p e l l a n t s .



                                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                             D o n T . M c M u r r a y , J u d g e

C O N C U R


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                                  11
                                                      I N      T H E         C O U R T O F A P P E A L S
                                                                       A T      K N O X V I L L E




W A N D A     C .     T A T E ,                                                   )             K N O X    C I R C U I T
                                                                                  )             C . A .    N O . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 5 9
                                                                                  )
                    P l a i n t i f f - A p p e l l e e                           )
                                                                                  )
v s .                                                                             )
                                                                                  )
                                                                                  )
                                                                                  )
S A L L Y S E I V E R S           a n d      C A R O L E                          )
M I T C H E L L ,                                                                 )             H O N . W H E E L E R          A .      R O S E N B A L M
                                                                                  )             J U D G E
                      D e f e n d a n t - A p p e l l a n t                       )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
L ' A R G E N T ,       I N C . ,                                                 )
                                                                                  )
            I n t e r v e n i n g          P l a i n t i f f -                    )
            A p p e l l a n t                                                     )
                                                                                  )
v s .                                                                             )
                                                                                  )             A F F I R M E D      A N D     R E M A N D E D
                                                                                  )
W A N D A     C .     T A T E                                                     )


                                                                              J U D G M E N T


            T h i s      a p p e a l        c a m e          o n       t o       b e     h e a r d        u p o n      t h e         r e c o r d    f r o m      t h e

C i r c u i t       C o u r t     o f     K n o x         C o u n t y ,         b r i e f s       a n d   a r g u m e n t       o f      c o u n s e l .       U p o n

c o n s i d e r a t i o n         t h e r e o f ,            t h i s         C o u r t    i s      o f    t h e     o p i n i o n        t h a t   t h e r e     w a s

n o     r e v e r s i b l e        e r r o r        i n      t h e      t r i a l        c o u r t .
          T h e       j u d g m e n t       o f         t h e    t r i a l         c o u r t       i s         a f f i r m e d    a n d   t h e       c a s e

r e m a n d e d       f o r   s u c h       f u r t h e r        a c t i o n         a s   m a y         b e      n e c e s s a r y .     C o s t s       o n

a p p e a l   a r e       a s s e s s e d         t o    t h e   a p p e l l a n t s .




                                                                                   P E R   C U R I A M




                                                                               2